NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 28 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ANTHONY L. WILLIAMS,                            No. 20-15767

                Plaintiff-Appellant,            D.C. No. 3:19-cv-08434-JSC

 v.
                                                MEMORANDUM*
AMERICAN AIRLINES, INC., successor-
in-interest to U.S. AIRWAYS, INC.,

                Defendant-Appellee.

                  Appeal from the United States District Court
                      for the Northern District of California
              Jacqueline Scott Corley, Magistrate Judge, Presiding**

                            Submitted April 20, 2021***

Before: THOMAS, Chief Judge, TASHIMA and SILVERMAN, Circuit Judges.

      Anthony L. Williams appeals pro se from the district court’s judgment

dismissing his diversity action alleging employment claims under California law.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See
28 U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 1291. We review de novo the denial of a

motion to remand. D-Beam Ltd. P’ship v. Roller Derby Skates, Inc., 366 F.3d 972,

974 n.2 (9th Cir. 2004). We affirm.

      The district court properly denied Williams’s motion to remand because

defendant timely removed the action and the district court had subject matter

jurisdiction under 28 U.S.C. § 1332. See 28 U.S.C. § 1332(a) (setting forth

requirements for diversity jurisdiction); 28 U.S.C. § 1446(b)(1) (notice of removal

“shall be filed within 30 days after the receipt by the defendant, through service or

otherwise, of a copy of the [complaint]”); Murphy Bros., Inc. v. Michetti Pipe

Stringing, Inc., 526 U.S. 344, 347-48 (1999) (30-day deadline to remove is

“triggered by” service of the summons and complaint).

      In his opening brief, Williams fails to raise, and therefore has waived, any

challenge to the district court’s grant of judgment on the pleadings. See Indep.

Towers of Wash. v. Washington, 350 F.3d 925, 929 (9th Cir. 2003) (“[W]e will not

consider any claims that were not actually argued in appellant’s opening brief.”);

Acosta-Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir. 1993) (issues not supported by

argument in pro se appellant’s opening brief are waived).

      Williams’s motion for publication of the decision is denied.

      AFFIRMED.




                                          2                                    20-15767